Exhibit CERTIFICATIONS I, James B. Wiegand, Chief Executive Officer, certify that: 1.I have reviewed the report being filed on Form 10-K byPinel Bay Corporation. 2.Based on my knowledge, the report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make thestatements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by the report; 3.Based on my knowledge, the financial statements, and other financial information included in the report, fairly present in all material respects the financial condition, results of operations and cash flows of Pinel Bay Corporationas of, and for, the periods presented in the report; 4.I and the other certifying officer are responsible for establishing and maintaining disclosure controls and procedures (as such term is defined in Regulation 13a-14 of the Securities Exchange Act of 1934) for Pinel Bay Corporation and have: i.Designed such disclosure controls and procedures to ensure that material information relating to Pinel Bay Corporation, including its consolidated subsidiaries, is madeknown to us by others within those entities, particularly during the period in which the periodic reports are being prepared; ii.Evaluated the effectiveness of Pinel Bay Corporation's disclosure controls and procedures as of a date within 90 days prior to the filing date of the report ("Evaluation Date"); and iii.
